

 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz




Exhibit 10.31


Agreement No. ______


CONDUCTION OF 3D SEISMIC SURVEY


BETWEEN “GEO SEISMIC SERVICE” LLP AND “Emir-Oil” LLP


 


 
Almaty                                                                                                    “31”
03 2010


“Geo Seismic Service” LLP, hereinafter referred to as the “Contractor”, with the
registered office located at: Petroleum Depot, Daulet village, Munaily district,
130005, Republic of Kazakhstan, represented by the Director Kalimukhanova Z.,
acting on the basis of the Articles of Association,
  and
“Emir-Oil” LLP, hereinafter referred to as the “Company”, with the registered
office located at: Petroleum Depot, Daulet village, Munaily district, 130005,
Republic of Kazakhstan, represented by the General Director Tolmakov T. K.,
acting on the basis of the Articles of Association, have concluded the present
Agreement for carrying out of 3D seismic exploration between “Geo Seismic
Services” LLP and “Emir-Oil” LLP (hereafter referred to as the “Agreement”) on
the following.




 1.           Subject of the Agreement


1.1.           The Company entrusts and the Contractor undertakes to carry out
field seismic exploration operations “MOGT - 3D” using vibratory sources in the
Agreement area of the “Emir-Oil” LLP (structures: Begesh, Adai, North Aidai,
West Aksaz), the Agreement No. 482 dated 09.06.2004 for carrying out of
exploration of hydrocarbons in the Agreement area of the “Emir-Oil” LLP in
Mangystau region of the Republic of Kazakhstan (hereafter - "Right") as well as
processing and interpretation of seismic data.
1.2.           Scope of work:
MOGT-3D - 96.55 whole square kilometers./ 15624 ft


2.           Definitions


2.1.           The «Agreement» shall mean the present Agreement for carrying out
of geological exploration concluded between the Company and the Contractor as
stated in the documents below and any subsequent changes agreed in writing
between the Company and the Contractor and which is an integral part of the
Agreement.
2.2.           The “authorities" shall mean the Governmental and/or local
authorities of the Republic of Kazakhstan.
2.3.           The "Contractor representative" shall mean the person appointed
and presented in writing to the Company who shall act within the duration of the
present Agreement. The Contractor representative shall be entitled to act for
and on behalf of the Contractor in all matters concerning the present Agreement.
2.4.           The “Company representative” shall mean the person appointed by
the Company and presented to the Contractor in writing before and during the
performance of the Works, who will be entitled to act for and on behalf of the
Company in all matters relating to the present Agreement.
2.5.           The "Data" shall mean any or all data of geophysical or
topographical survey together with the appropriate documentation obtained
according to the present Agreement.
2.6.           The "Month" shall mean any period of 30 consecutive calendar
days.
2.7.           The "Parties" shall mean the Company and the Contractor
2.8.           The "Party" shall mean either the Company or the Contractor.
2.9.           The "Subcontractor" shall mean a physical and/or juridical person
with whom the Contractor and/or the Company concluded an Agreement for
performance of services.
2.10.         The "survey area" shall mean the area in which the land-based
seismic survey shall be carried out.
2.1.1         The "third party" shall mean any company, a physical or juridical
person or authorities who are not the Company or Contractor or SUBCONTRACTOR.



Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz




 
2.12.          The "Work" and “Work program” shall mean carrying out of the
land-based seismic survey and all the tasks related to it; the below-mentioned
works which shall be provided by the Contractor according to the time
constraints and terms of the present Agreement.


3.           Purpose of the Agreement


3.1.           The purpose of this Agreement is to determine the conditions
under which the Parties agree on the performance of the Works by the Contractor
using his own equipment and personnel in full accordance with the terms of this
Agreement.
3.2.           The Contractor shall bear full responsibility for the
professional and qualified performance of the tasks mentioned in the Works
according to the international geophysical standards, the geophysical survey
practices, the safety and environmental requirements accepted in the territory
of the Republic of Kazakhstan.


4.           Agreement documentation and the performance time


4.1.          The present Agreement shall come into force from the moment of its
signing by the parties and shall be valid till complete fulfillment by each of
the parties of their obligations under this Agreement. If the authorized
representatives of the Parties sign the present Agreement at different times,
then the date of entry into force shall be the date of signing the Agreement by
the last Party.
4.2.           The Contractor shall begin the Works after the signing of the
present Agreement, the receipt of advance and after the written notification of
the Company about the commencement of the works or at any other time mutually
agreed by the Parties by exchange of written (facsimile) notifications about the
agreement. The date of completion of the Works shall be the date of signing of
the final certificate of acceptance of the performed works by the authorized
representatives of the Parties.
4.3.           The performance time - 135 calendar days from the date of the
receipt of advance payment.
4.4.           The present Agreement was drawn up in the Russian language in two
copies.


5.           Performance of the Works


5.1.           The Works shall be performed according to the terms of the
present Agreement. In case of necessity of changing the Work program and Work
procedure (Appendix 2) due to the risk of loss or for any other reason appeared
before the Company and Contractor, they shall come to a common decision about
how to act in the best way.
5.2.          The Contractor shall perform the Works adequately, in accordance
with the accepted standards of the geophysical industry properly using a
qualified personnel and equipment according to the environmental and safety laws
existing in the Republic of Kazakhstan.
5.3.           The Works shall be performed in physically accessible areas only.
The Contractor shall not perform works in any area which after discussion with
the Company is considered reasonably too dangerous or risky.
5.4.           During the fulfillment of his obligations under the
Agreement  the Contractor shall fulfill the requirements of the drawings, plans,
technical specifications and other documentation taking into account all the
conditions and circumstances occurring during the performance of the Works. The
information provided by the Company for the Contractor shall be reasonable, and
the Company shall be responsible for the accuracy and completeness of such
information. In this regard the Contractor shall not bear responsibility to the
competent authorities for the location and justification of the Agreement area
of survey, providing an absolute performance of seismic studies in accordance
with the officially approved and written tasks of the Company given to the
Contractor.
5.5.          The Contractor shall have the right to use subcontractors for the
performance of the works, and in this case he will act as a Customer. The
Contractor shall bear full responsibility to the Company for the activities of
the subcontractors and their personnel.


6.           Provision with personnel


6.1.           For the performance of the Works the Contractor shall use the
personnel having an appropriate qualification. The key personnel list is given
in Appendix 3 which is an integral part of the present Agreement.
6.2.           The Contractor shall perform his functions in such a way that the
performance of the Works including data collection and preprocessing is provided
in accordance with the time constraints and terms of the present Agreement and
so that all the necessary permissions from the Authorities are obtained in due
time and fulfilled. During the performance of the Works the Contractor’s
personnel shall be under the exclusive control of the Contractor, and his
personnel shall completely observe the existing legislation of the Republic of
Kazakhstan.



Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz




6.3.           The personnel may change and there may be changes in the main
group of the personnel by mutual consent of the Parties. Changes in the key
management personnel shall be made in writing.


7.           Equipment


7.1.           The Contractor shall use modern equipment for the land-based
seismic survey, which completely meets the specifications of the manufacturing
plant. The main equipment list is given in Appendix 4, which is an integral part
of the present Agreement.
7.2.           The equipment cannot be changed without a prior written consent
of the Company representative.
7.3.           The Contractor shall at his own expense supply, maintain in
proper working order, repair and replace, if necessary, within the whole period
of validity of the present Agreement, the equipment and all other materials and
reserves required for the performance of the Works.


8.           Obligations of the Contractor


8.1.           The Contractor guarantees a thorough understanding and knowledge
of the character and volume of the Works and the prevailing conditions under
which they will be performed. The Company shall not bear responsibility for
additional payment for extra Works not specified in the present Agreement and in
the alterations/amendments to the present Agreement approved and signed by the
Parties.
8.2.           The Contractor guarantees that he will always comply completely
with the rules of work in the area and all applicable orders, laws,
instructions, rules, decrees and decisions of the Authorities, and will take
appropriate steps in order to obtain information and to inform his employees of
such orders, laws, instructions, rules, decrees and decisions. The Contractor
undertakes that he will always provide access for the Company to the Works
and/or to the area (areas) of performance of the Works.
8.3.           With the help and support of the Company, the Contractor shall
obtain on timely basis and maintain in full force and effect all the
administrative permissions relating to the performance of the Works.
8.4.           Without prejudice to the responsibility of the Contractor on the
proper performance of the Works for complete satisfaction of the Company the
Contractor shall provide that his personnel has experience and qualification in
appropriate professions, is distinguished by good behavior and fulfills all the
regulations relating to the Works or their performance established by the
existing legislation of the Republic of Kazakhstan.  The Company shall have, at
any time, the right to request the Contractor to dismiss from the Works, without
expenses from the Company, any person, who, in the reasonable (in writing)
opinion of the Company, is incompetent in performing his/her duties or is
accused of actions violating the interests of the Company; whose behavior is
considered as harmful for the Company, and the Contractor must obey and, if
required, immediately carry out an acceptable replacement without additional
expenses by the Company.
No remuneration shall be paid within any period, if the Contractor is unable to
fulfill his obligations under the present Agreement satisfying the Company or
the Company representatives.
8.5.           The Contractor confirms that he has obtained and will adhere to
the necessary permissions and licenses relating to the Works established by the
existing legislation of the Republic of Kazakhstan within the whole period of
the present Agreement. The Contractor shall perform the Works according to the
highest standards of the industry in which he works, according to the rules and
regulations and the existing legislation of the Republic of Kazakhstan.
8.6.           The Contractor shall prepare and provide reports in a timely
manner as specified in clause 10. "Provision of reports for the Company". The
reports include daily reports, monthly reports and the final report.
8.7.           The Contractor shall provide high-quality, complete and timely
performance of the Works according to Appendix 2 which is an integral part of
the present Agreement.


9.           Representatives


9.1.           The representative of any Party may at any time and for any
reason assign any and all his/her rights and obligations and/or functions to any
other person (the new Representative of the Party) by informing the other Party
in writing of such assignment as soon as possible.
The Company shall retain its right to have an Area Representative
nominated/delegated by it within the entire Work Performance Period.




Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz




9.2.           The Contractor shall establish and maintain at any time contact
with the Representative or nominee of the Company to receive resolutions,
instructions or permits relating to procedures for complete work performance in
accordance with the provisions hereof. The fact that the representative of
nominee of the Company is available shall not release the Contractor from its
obligations to properly perform the Works.
9.3.           The Contractor shall always provide an unaccompanied access to
any areas, where the Works are performed, or any of their parts, wherever such
areas are located, to the Representative of nominee of the Company.
9.4.           If the Representative or nominee of the Company fails to
supervise or notify the representative of the Contractor, any such details in
the Works, which do not meet the requirements hereof, by no means shall release
the Contractor from the obligations specified herein. In which case, the
representative of the Company may not require that the works or services not
specified herein are performed or provided.
9.5.           The representative of the Company may be substituted by the
Company at any time, and the Contractor shall be notified of such substitution
in writing.
9.6.           The Representative or nominee of the Contractor shall obey and
strictly comply with all the instructions issued by the Representative or
nominee of the Company for any matters relating to procedures for performing the
Works to be performed hereunder. Such instructions shall be executed and handed
over only in writing to the representative of the Contractor.
9.7.           The representative or nominee of the Contractor shall have all
powers and rights to act for and on behalf of the Contractor and inform it of
resolutions made by, and directives or instructions received from, the Company,
its representative or nominee for any matters relating to the Works.
9.8.           The Company shall provide one geophysicist for quality control.
Such staff shall inspect all tests, systems and data collection procedures, and
based on such inspections receive materials.
9.9.           The field representative of the Company shall be promptly
informed by mouth of any equipment failures and breakdowns, calibrations,
replacements of equipment or its components, situational changes, changes in
field record parameters and any other information required by him/her for
monitoring work quality on the Company’s behalf in an effective and accurate
manner.
9.10.           If the representative of the Company is not informed of actual
and potential problems, any field recorded materials may not be accepted, if
later on they turn out to be inconsistent with the specifications hereof.
9.11.           The field representative of the Company shall always have an
access to all field materials- whether printed or engineering- relating to data
collection activities and their control.
9.12.           In exceptional cases, the field representative of the Company
may cancel or modify any data collection specifications, explaining a reason for
such change in detail. Of such changes the Contractor shall be informed
beforehand and in writing.
9.13.           All key aspects with regard to data collection procedures and
work performance techniques: test survey program, data collection parameters
accepted, US well location, field data processing flow and other documents
relating to data collection, shall be provided by the representative of the
Company to the Contractor beforehand and in writing, and signed to avoid
groundless downtimes.
9.14.           The representative of the Company shall not interfere in the
crew’s organizational and economic activities, and give verbal instructions to
any of its members. If the representative of the Company intends to give
organizational economic instructions, such instructions shall be in writing and
submitted to the Crew Chief.
9.15.           The representatives of the Parties shall use best efforts to
exclude conflicts, settling disputes by negotiations. If such conflicts arise
between the Parties, the Parties shall undertake to refrain from unilateral
actions. And in this case, disputes will be settled by the superior officials of
the Parties or their legal representatives, if required.


10.           Submitting the Company’s Reports


10.1.           Once the data from the Work Area have been obtained, the
Contractor shall provide complete work progress information and report of all
performance results to the Company.
10.2.
The representative of the Contractor shall use the report forms approved by the
Company to provide the following information:

 


Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



 
 
●  
A daily report of performance and the scopes performed shall be submitted to the
representative of the Company on the day following the accounting one. The
representative of the Company shall approve in writing such report completely or
partially, which means that the scopes performed are accepted. Based on daily
reports an Acceptance Certificate for the accounting period shall be executed at
the end of calendar month;

●  
A monthly statistical report submitted during the Work Performance as per form
agreed upon between the Parties.

The representative of the Company shall accept the entire Works performed on the
previous day and sign the daily report not later than the night of the following
day. If any scope performed is not accepted by the representative of the
Company, he/she shall notify the Crew Chief of the same, specifying reasons in
writing. If no such notification from the representative of the Company is
received before the beginning of the second day following the accounting one,
the Contractor may suspend the crew’s activities by notifying the representative
of the Company and the management of the Contractor of the same. In which case,
the work performance period shall be extended for a delay time.
 
10.3.         Not later than 60 days after Work Accomplishment the Contractor
shall provide a final written report describing the activities carried on in a
survey area, and survey data obtained as per form agreed upon between the
representatives of the Parties to the Company.   Such report shall be in
Russian.
 


11.           Confidentiality


11.1.         The Contractor guarantees that all the Data and information
received from the Company will be deemed confidential and not be disclosed to
any third party.
11.2.         All topographic, geologic, geographic and other documents provided
to the Contractor by the Company shall be confidential and used by the
Contractor only for the purposes hereof.
11.3.         The Contractor shall use best efforts to ensure that its
employees, Representatives and Subcontractors comply with confidentially
requirements.
11.4.         Similarly, the Company shall guarantee a confidential treatment to
all the equipment, know-how, methods and techniques the Contractor may have and
exclusively entitled to. The Company shall also consider all such personal
engineering information provided to it by the Contractor, as available in survey
performance reports and conclusions, confidential, and not disclose the same to
any party without the prior written consent of the Contractor.
11.5.         If it will be proven that the Contractor and/or its
Representatives or Subcontractor and/or its representatives fails to comply with
its confidentiality obligations, the Contractor shall undertake to repay the
Company all possible losses, including a loss of profits, incurred due to such
failure.
11.6.         The provisions hereof shall apply to cases, when such information
is to be disclosed to the public authorities of the Republic of Kazakhstan in
accordance with the applicable laws of the Republic of Kazakhstan.
 


12.           Property Rights


12.1.         The data (including without restrictions: specifications, drafts,
records), know-how and technologies as well as all rights on intellectual and
manufacturing property that belongs to each party until the Agreement and the
accompanying Program is signed, are kept as property of the owners.
12.2.         Each Party shall agree that this Agreement grants rights for any
transfer of license or rights for intellectual and manufacturing property, for
any data or know-how, or final decisions in behalf of one of the parties. The
results of the Works’ fulfillment are the property of the Company.
12.3.         The Contractor shall guarantee its rights for all materials,
goods, equipment and installations that are supplied by the Contractor according
to this Agreement.
12.4.         The Contractor shall protect, compensate and keep the Company safe
from and against all the reclamations (complaints), pledges and other
liabilities issuing from an encumbrance against the Company’s property, from
debts and reclamations that are allegedly put upon the Contractor in respect of
any entity or corporation.
12.5.         All magnetic tapes and documents on magnetic media, all survey
data, all field data, maps, seismic  sections and reports made by the Contractor
on basis of field data, become exclusive property of the Company provided full
settlement with the Contractor for fulfilled Works.
 




Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz




13.           Payments of Debts and Indemnities


13.1.         The Company and the Contractor each shall agree, as far as
possible, to protect, compensate and keep the Company safe from and against any
or entire responsibility, damages, reclamation or losses (including litigation
costs and expenses) in respect of disease or damages and death of corresponding
employees, regardless of the cause, whether it happened due to neglect behavior
or abuse of the duties by the other Party.
13.2.        The Contractor shall undertake to protect, compensate and keep the
Company safe from and against any or entire responsibility, damages, reclamation
or losses (including litigation costs and expenses) in respect of losses or
damages, or absence of possibility to use equipment or the property of the
Contractor whatever happens, and regardless to neglect behavior or abuse of the
Company’s duties. As far as, according to this clause, all equipment that is
owned, hired or supplied by the Contractor to fulfill the Work, is considered
the equipment or property of the Contractor.
13.3.        The Company shall commit itself to protecting the Contractor from
and against any or entire responsibility, damages, reclamation or losses
(including litigation costs and expenses) caused by breach of terms of the
Agreement No 482 as of 09.06.2000 on raw hydrocarbon reconnaissance on the
Agreement territory of Emir Oil LLP company in Mangystau region of the Republic
of Kazakhstan, which was concluded between Emir Oil LLP company and authorized
bodies of the Republic of Kazakhstan.
13.4.         Each Party shall bear all consequences or indirect losses, which
it bears, and shall compensate and protect each other against any related
liabilities. A consequent loss shall include, and not limited to, reduction and
loss of efficiency, profits, usage or any other economical losses.
13.5.         The Contractor shall undertake to protect, compensate and keep the
Company safe from and against any or entire responsibility, damages, reclamation
or losses related to any contamination generated by its own equipment or
property.
13.6.         The Contractor shall undertake to protect, compensate and keep the
Company safe from and against any or entire responsibility, damages, reclamation
or expenses (including litigation costs and expenses) caused by any loss,
damage, breakage or death resulted from fulfillment of the Agreement.
13.7.         Except force-majeure circumstances described in Article 19 that
directly influence it, the Contractor shall compensate the Company for any
damage and/or losses of field magnetic tapes that happened when they were being
kept at the Contractor's site. In case of damage and/or loss of such tapes, the
corresponding Party shall immediately inform the other Party on this fact and,
thereby, must take the responsibility, properly corresponding with the other
Party as follows:
a.  
If the information recorded on the damaged and/or lost tapes can be restored
from the original, the Contractor shall undertake to restore it, rewriting it on
new empty tapes.

b.  
If the information recorded on the damaged and/or lost tapes cannot be restored
from the original, the Contractor must remake corresponding parts of the
profiles sufficient for rewriting of the damaged and/or lost initial data, doing
the work on behalf of the Company for the account of the Contractor.



14.           Financial Terms and Conditions


14.1.        The Company shall properly pay the Contractor for the Works
fulfilled as consistent with certain terms of compensation that are stated in
the Appendix 5 “Compensation” to this Agreement, which is an essential part of
the latter.
14.2.        The Contractor shall render the Company's invoices in the national
currency of the Republic of Kazakhstan - tenge, by virtue of the
Delivery-Acceptance report. Settlement of all invoices for this Agreement shall
be made during 15 (fifteen) calendar days from the date when the invoices were
rendered.
14.3.        If the Company disputes any bill, fully or partly, it shall inform
the Contractor about it in the course of ten calendar days since the date of the
bill’s reception in written form, detailing the points and disputed sums.
Herewith, such a bill can be taken through a facsimile communication.  The
Company and the Contractor shall settle the disputed sum in a minimum period.
14.4.         During 15 (fifteen) days after signing the Delivery-Acceptance
report and rendering the invoice for that, the Company shall pay the disputed
sum of the Contractor’s invoice.
14.5.        Any payment made by the Company under the Agreement, including the
final settlement does not prevent the Company from making complaints (claims),
whatever is a cause of that complaints.
14.6.         In case of untimely payment (exclusive of advance payment sums)
the Contractor has the right to charge a penalty to the Company at the rate of
0.01 % of the untimely payment sum for every day of delay, but not over 5% of
the unpaid sum.
 




Contractor: ______________________________________
Company: “Emir-Oil” LLP



 

--------------------------------------------------------------------------------

Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz

 
 
 
14.7.         In case of untimely and/or incomplete fulfillment of the Works the
Company has the right to charge a penalty to the Contractor at the rate of 0.01
% of the unfulfilled obligation for every day of delay, but not over 5% of the
unfulfilled obligation.
14.8.        The Company undertakes to compensate to the Contractor all its
actual expenses related to obtaining of approvals for handling of works, land
allotments (payment for land use, payment for land use project, payment for
damage caused to a field), payments for nature management, including expenses on
recultivation (only in case if the landowner claims for land biological
restoration) and giving the lands back. Herewith, all the payments shall be
agreed beforehand with the Company in written form.
 
15.           Denunciation


15.1.         With the exception of denunciation cases that are covered by this
Agreement, including Clause 15.2, this Agreement should be cancelled after
completion of the Working program and fulfillment of all commitments by the
Parties under this Agreement.
15.3.         Should the Contractor overlooked some its faults in fulfillment,
defects, deficiencies or breaches without due cause, to keep necessary progress
in the Works or proper fulfillment of its obligations under the Agreement, the
Contractor shall correct, in compliance with practice accepted in this industry,
the defects, deficiencies or breaches without any additional payments on the
part of the Company and without any performance time extension.
15.4.        Should the Contractor become out of business or insolvent, or if he
is a legal entity who is prosecuted to compulsory liquidation for the purpose of
full and actual reorganization or merging, or for the purpose of doing business
under the leadership of appointed administrator on behalf of creditor(s), then
the Company can cancel the Agreement immediately without damages to any of its
other rights or without compensation for the damage.
15.5.         Should the Company have the intention to cancel this Agreement in
cases that are not covered by Clauses 15.1.-15.3. of the Agreement, it shall
send written notification to the Contractor not later than 15 calendar days
prior to the date of cancellation. In this case the Company shall oblige to pay
for actually rendered works, expenses on demobilization, as well as a penalty at
the rate of 15% of unfulfilled works.
 


16.           Inspections (Audit)


16.1.         In the course of this Agreement and during twenty four (24) months
after completion of the Agreement, the Company and its authorized representative
shall have the right to carry out inspection at any convenient time and, on
request, to copy all reports, accounts and supporting documentation of the
Contractor concerning to:
a.  
Execution of the Work, which involves expenses that are charged to the Company
according to this Agreement;

b.  
Any contractual provision of this Agreement, according to which the Contractor
bear commitments that are easily checked after their fulfillment.

 
16.2.        The cost of any such inspection shall be paid by the Company. The
Company shall carry out any such inspection with minimum inconvenience for the
Contractor.
16.3.        The Contractor has rights to carry out the same inspection at the
sites of all Subcontractors, as well as it shall enforce the same rights to the
Company. These rights shall be stipulated in the Subcontract Agreement signed
between the Contractor and the Subcontractor.


17.           Force-majeure


17.1.         Force-majeure shall mean any event that cannot be controlled by
the Parties and that prevent or delay fulfillment of the obligations kept by the
Parties under the Agreement.
If the force-majeure circumstances prevent or delay fulfillment of the
obligations by the Parties, such nonfulfilment cannot be considered the breach
of this Agreement. Force-majeure circumstances can arise in case of
international or civil war, strikes (unless they are organized by the Parties’
personnel to create force-majeure circumstances), explosions, epidemies, fires,
earthquakes, thunderbolts, hurricanes, tornadoes, floods, earthflows, actions of
governmental authorities of the Republic of Kazakhstan and their
representatives, blockades and embargoes, threats to the personnel’s lives and
risks of building collapse or any other event that can not be controlled and did
not arise from the fault or negligence of the Party that claimed Force-majeure.
Inability to make payments for any debts shall not considered force-majeure
circumstances.
 


Contractor: ______________________________________
Company: “Emir-Oil” LLP



 

--------------------------------------------------------------------------------

Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz

 
17.2.         At these circumstances, the Party, which is fully or partly unable
to fulfill its obligations under this Agreement shall immediately inform the
other Party, in written form, about the consequences, including detailed
description of the force-majeure circumstances. The Party claiming force-majeure
circumstances shall do everything possible to eliminate underlying causes and
shall resume fulfillment of all delayed obligations as soon as possible after
ending of force-majeure circumstances. After period of force-majeure no payments
under this Agreement are subject to be made, except payments that had not been
paid to the Contractor for the Work that had been done before the Force-majeure
began, unless the Parties agree the other way according to clause
17.3.        Onset and termination of force-majeure circumstances are confirmed
by the Chamber of Commerce and Industry of the Republic of Kazakhstan or the
authorized governmental bodies of the RK.
17.4.         During 30 days after the works were suspended due to
Force-majeure, the Company can ask the Contractor to continue waiting to resume
the works and, if the Contractor agrees, to compensate its downtime, or the both
Parties can cancel the Agreement by signing in writing the Agreement without any
further obligations from the Company, except as the payment for the Work that
had been properly done by the Contractor before the onset of the Force-majeure
and payment for demobilization of the Contractor off the working site as was
stipulated in the Chapter "Compensation". The Party that has intention to cancel
the Agreement shall notify the other Party about it in written form.


18.           Way of settling disputes


18.1.         This Agreement, as well as all relations between the Parties that
are sequential to the Agreement, although are not covered by it, are regulated
by active legislation of the Republic of Kazakhstan.
18.2.        The Parties shall try to settle all disputes and disagreements
under this Agreement or related to it, at negotiations.
18.3.         Should the consensus on the procedure that is indicated in Clause
20.2 of this Agreement is not achieved during 15 (fifteen) calendar days after
the day when one of the Parties notified the other about disagreement in written
form where the subject of the claim is explained or breaches of the terms of the
Agreement, then the disputes and disagreements are submitted to judicial
authority for consideration and resolution in compliance with active legislation
of the Republic of Kazakhstan.


19.           Independence of the Contractor.


19.1.         During fulfillment of the Works under this Agreement the
Contractor shall act as an independent Contractor in respect of the Company and
all the employees that are appointed by the Contractor to carry out the Works
can not be by no means considered agents or personnel of the Company.


20.           Obligations of the Company.


20.1.         The Company shall as far as possible provide free of charge
assistance for the Contractor that can be useful for the Contractor in the
process of obtainment of necessary governmental, legal and other licenses
from regulatory bodies, including permission to work for all employees, agents
or operating personnel of the Contractor or authorizations related to
fulfillment of the Works, except those that must be provided by the Contractor
under this Agreement.
20.2.         The Company shall, no later than 15 days before start of topology
works, submit all the maps, schemes that show all the above-ground and
underground communications and buildings, as well as any information that
specifies the Works. Any map or scheme should be returned to the Company after
completion of works; moreover, the Contractor shall not store any copies and
shall not transfer them to any people unless they are representatives of the
Company.
20.3.       The Company, being on behalf of the Works Acceptor the holder of the
Agreement for subsoil use, together with the Contractor, before start of the
Works, carries out coordination of the Works with users and owners of land
plots; registers all necessary approvals in compliance with active legislation
of the Republic of Kazakhstan; performs corrective actions with local
authorities and owners on safe distance to the present objects of infrastructure
and provides assistance for minimizing noise pressure from active objects.
20.4.         A representative of the Company shall:
●  
Promptly assign a task under this Agreement.

●  
Carry out daily accepting of data, sign daily reports (Daily report).

●  
Sign acceptance-delivery certificate for field data of the last month not later
than 1 working day after completion of monthly works.

 


Contractor: ______________________________________
Company: “Emir-Oil” LLP



 

--------------------------------------------------------------------------------

Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz

 
 
 
20.5.         The Company confirms that the Works Acceptor has rights on
delivery of geological exploration works during active time of the Agreement
that is set by the active legislation of the Republic of Kazakhstan, and that
the Company acts on behalf of the Works Acceptor.
20.6.         The Company shall coordinate with other Subsoil Users the Works
that are carried out under this Agreement on the adjacent sectors beyond the
Agreement territory of the Works Acceptor. Downtimes of the land seismic party
that can arise due to absence of such approvals shall be paid in accordance with
Subclause e) "Downtime costs” of the Clause 2 “Payments for field works” of the
Annex 5 “Compensation".
20.7.         Before signing the Agreement the Company provides the Contractor
with package of documents, also including copies of:
20.7.1.      State Registration Certificates.
20.7.2.      Certificates of Taxpayer Incorporation.
20.7.3.      Agreement of the Works Acceptor for subsoil use (first and last
pages with signatures and stamps).
20.7.4.      Approved Working Program with indication of approved exploration
works on the Agreement territory in physical and finance terms.




21.           Agreement Fulfillment Terms


21.1.           All terms on the number of personnel, equipment, quality and the
Work Fulfillment quality control, including test checks of the apparatus and
equipment, on safety at carrying out seismic exploration operations, on
accounting etc. shall be carried out by the Contractor in compliance with Annex
1, 2, 3, 4, 5, 6 that are essential parts of the Agreement.


22.           Notices


22.1          All notices and invoices related hereto shall be addressed to:
( A) the following address for the Contractor:
Petroleum Depot, Daulet village, Munaily district, 130005, Mangistau region,
Republic of Kazakhstan
Att: Kalimukhanova Z.
(B) the following address for the Company:
Petroleum Depot, Daulet village, Munaily district, Mangistau region, Republic of
Kazakhstan
Att.: Tolmakov Т.К.
Telephone: 465880 (ext. 1100)
Fax: 465880
 



22.2.        Notices shall deem valid if only they are delivered personally at
the moment of such a delivery, and by telex or fax – at the moment and place of
their receipt during work hours on work days.


Bank details of the Contractor and the Company to be used for settlement of
accounts are as follows:


The Contractor
The Contractor
“Geo Seismic Service” LLP
 
Petroleum Depot, Daulet village, Munaily district, 130005, Mangistau region,
Republic of Kazakhstan
TRN: 430800000537
 
Bank details:
A/с № ________________ in ____________ JSC, Aktau
BIC ________________
 
 
VAT Registration Certificate:
No certificate due to the fact that it is not a VAT payer
 
Azimuth Energy Services JSC
 
Oil tank farm, Daulet village, Munailinsky district, Mangistau region, Republic
of Kazakhstan
RTN 600900501891
 
 
Bank details:
Bank Center Credit JSC,
Address:
 
Bank code: BIC 192901704
 
A/c No IIC:
№4467978 (KZT)
 

Any amendment of the above mentioned bank details of the Contractor and the
Company shall be informed in writing.



Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz






This Agreement shall inure subject to Clause 4.1. hereof and remain in full
force and effect until the Parties hereunder fulfill their respective
obligations in full.
Should competent representative of the Parties sign this Agreement at different
dates, the Agreement shall inure on the date of its signing by the last Party.
 
IN WITNESS WHEREOF THIS Agreement HAS BEEN DULY EXECUTED AND SIGNED:
 
On behalf of
“Geo Seismic Service” LLP
Stamp here
 
_______________________________
 
 
On behalf of
Emir Oil LLP
Stamp here
 
__________________________________
Name: Kalimukhanova Z.
Position: Director
Name: Tolmakov Т.К.
Position: Director General






Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz




Appendix № 2
To 3D SEISMIC SURVEY Agreement
ENTERED BY AND BETWEEN
  Geo Sesmic Service LLP
and Eir-Oil LLP


METHOD OF WORK EXECUTION


1.             BASIC WORK EXECUTION METHODS


The basic method of field seismic work execution is fully compliant with tender
conditions.


All petroleum industry standards in terms of use of good quality materials will
be met. Detailed description of the method of field 3D seismic works is provided
below.


Basic parameters of 3D seismic survey
Pos. №
Parameter
Observation parameters
Main 3D acquisition parameters:
1
Rated fold seismic survey
112
Inline Fold
14
Crossline Fold
8
2
Bin dimension [m]
25 х 25
3
MAX min offset [m]
388,9
4
Maximum offset "Sh.-Rec." [m]
5041
5
Minimum offset “Sh.-Rec.”
4463
6
Size half axic of patch [m х m]
4175,0
х
2825,0
- Inline) - Xr      [m]
4175,0
- Crossline - Xs      [m]
2825,0
Survey density parameters:
7
Survey density (number of bins per sq km)
1600
8
Integral survey density (Number of traces per sq km)
179200
9
Number of Shots per square kilometer          (NS per sq.km.)
66,67
10
Number of Receivers per square kilometer        (NR per sq.km.)
66,67
Receiver line geometry within template:
11
Number of receiver lines per swath                       (NRL)    [m]
16
12
Receiver Line Interval  (RLI)     [m]
300
13
Number of receivers per line  (NRpL)   [m]
168
14
Receiver Interval  (RI)   [m]
50
15
(Number of active channels) (NC)
2688
Source line geometry within template:
16
(Number SLs)
1
17
Shot Line Interval (SLI)
300

 
 


Contractor: ______________________________________
Company: “Emir-Oil” LLP



 

--------------------------------------------------------------------------------

Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz

 
18
Number shot points per source line  & per Template (Salvo)
24
19
Shot interval (SI) [m]   - along X
50
Shot Interval  (SI) [m]  - along Y
Template replacements:
20
Inline Roll:
 
- Number of intervals between SLs
1
- in meters
300
21
Crossline Roll:
 
- Number of RLs
4
- in meters
1200
Layout arrangement:
22
Layout of shot lines (Normal orthogonal, Brick, Zigzag etc.)
Normal Orthogonal
23
Type of recording spread (inline)
Symmetric, Split-Spread


Coordinates of full-fold 3D survey outline on Begesh, Aday, North Aday, West
Aksaz structures (WGS-84, UTM, 39N)


Corner points
Corner point coordinates
Northern latitude
Eastern longitude
1
43° 50' 00″
51° 29' 57″
2
43° 53' 00″
51° 14' 56″
3
43° 59' 27″
51° 14' 56″
4
43° 58' 44″
51° 19' 56″
5
43° 57' 15″
51° 24' 56″
6
43° 55' 00″
51° 29' 56″





2.             3D PLANNING


Pentium-based system and МЕSА (GMG) application will be provided for the purpose
of an integral planning and preliminary assessment of 3D survey. Description of
equipment is provided below.


Equipment
Type
Q-ty
Computer
Pentium IV 1.7 GHz  256 Мб
1
Monitor
Samsung 550 17"
1
Disc memory
40 Gbite
1
Black-white printer
HP or similar
1
UPS
Champion 600
1



Skilled planning geophysicists will provide a whole range of 3D survey planning
that includes, without limitation:


●  
Provision of surveyor with an assignment for reception and source points
stationing in accordance with the pre-planned project.

●  
On-line correction of actual reception and source points depending on surface
conditions – layout of offsets and compensation shot points, calculation of
theoretical fold and attributes of bin

●  
Provision of assignments to senior seismic station operator for registration of
source points as scripts and SPS-files.

●  
Entering the theoretical, accepted, laid out and worked source and reception
points into the field database and generation of work progress maps

●  
Daily inspection of worked out source points and generation of actual maps of
folds and actual in attributes.

  
Preparation and verification of final SPS-files for the purpose of their
processing and submission to the Company.




Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz






Deliverables for the Company:


During the whole project period and upon completion of field works, the planning
geophysicist will prepare and furnish to the supervisor of AES JSC and
companyman the following data:


Daily:
●
Statistic information (number of shots, non-worked out source points, additional
shots, offsets, etc.)

Weekly:
●
Statistic information (number of shots, non-worked out source points, additional
shots, offsets, etc.)

●
Progress maps, fold maps



Upon completion of the project:
●
Final SPS files along with statistics on the whole area

●
CDPM station operator report

●
Statistic information (number of shots, non-worked out source points, additional
shots, offsets, etc.)

●
Fold maps with indication of reception and source points layout and site outline

●
Azimuth and offset distance maps

●
Comments to the technique and method of field survey (as a part of the final
report)



The format of data provisions shall be agreed with the Companyman.


3.             TOPOGRAPHIC WORKS


The basic aim of topographic works is to determine coordinates and elevations of
reception points and source points, line intersection points and benchmarks.


Topographic Survey Standards
 
●  
all line numbers, geophysical survey points shall be agreed at the moment of
assignment receipt prior to topographic survey;

 
●  
it is banned to use any other line numbers or survey points on tapes, files,
maps, reports or any other relevant documentation to be submitted to Company for
review;

 
●  
the Contractor shall under no circumstance change the agreed line numbers;

Topographic survey method
(equipment, survey parameters, reporting materials)


Topographic-geodetic operations shall be carried out using a two-frequency
complex GPS Leica SR530 or any other similar equipment by skilled and qualified
personnel.
Site reconnaissance and equipment operation inspection shall be carried out
prior to conduction of works. Geodetic parameters
Project parameters of positioning and mapping for topographic purposes
Description of local mapmaking procedure
 
Coordinate system
WGS 84
Reference ellipsoid
WGS 84
Spheroid form
эллипсоид
Major semiaxis (a)
6378137.000
Reverse compaction (1/f)
298.257223563
Projections:
 
Map projection:
Universal Transverse Mercator (UTM)
Zone
    39  N
Principal meridian longitude
    51° E
Scaling factor
0.9996
Initial longitude
0° 0 ́ 0 ˝ N
Offset along Y
500000 m
Offset along X
0 m
Unit of measurement
International meter






Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz






3.1           Making a Reference Network


Making a reference network will be carried out in a Static mode.


3.2           Line Pegging

 
Geodetic surveys will be conducted in RTK/OTF mode using the following
parameters:
 
● basic line length, at
most                                                                                                 
                    10 km
● number of epochs, at
least                                                                                                     
              3
● minimal number of surveyed
satellites                                                                                                5
● PDOP value, at
most                                                                                                                        
     5
● Elevation of satellite above the horizon, at
least                                                                               13
degrees
 
3.3           Quality Control


The following procedures will be implemented to for the purpose of quality
control:


GPS operator will continue profile pegging commenced the previous day by
repeating recording of 2-3 points recorded the previous day.


The abovementioned repeated points will be compared with initial coordinates
obtained a day before this. Data tables will be recorded on a daily basis for
quality control for the purpose of their submission to Company for review, or
otherwise provided on a regular basis along with line pegging results. Upon
completion of works (project completion) a scheme of repeated points shall be
generated in order to ensure that repetition density was almost the same along
the whole area of works.


Quality control memos will be prepared for each survey point (e.g. QC1 and QC3)
that have to be submitted to Company for review.
All equipment (including receivers and data processing software packages) shall
be provided to Company prior to commencement of field works.


Specific relief points (e.g. wells, power transmission lines, roads, structures
hydrography, pipelines, etc.) will be marked at line pegging. These data shall
be indicated in a traverse sketch.


All line point offsets from theoretical position shall be agreed with companyman
(supervisor).


Surveyors, as requested by the Company, shall provide the necessary graphic
(schemes, traverse sketches) and other (e.g. quality control tables) information
required for execution of works and stipulated in the Terms of Reference.


In addition, the companyman may obtain all the necessary information about the
progress of works, any documentation of survey progress, and processing.


3.4           Reporting


 
Report provided to the Company upon completion of works shall include:



●  
GPS reference network scheme;

 ●
Coordinates and elevations of all source and reception points in SPS, SEGP1 or
other formats agreed with the Company;

 ●
Well layout table;

●  
Table of coordinates – beginning-end of line (3D):

●  
Topographic survey quality control data;

●  
Layout of worked out source and reception points in the scale agreed with the
Company;

●  
Geodetic parameters including spheroid and projection;

●  
Description of works;

●  
Equipment and software;

●  
List of deliverables;

 
 


Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



All topographic information shall be provided to the Company on CD/DVD.


All topographic works shall meet Company’s requirements as per Contractor’s
standards and subject to equipment manufacturer’s recommendations and software
requirements.


4.             Pilot Survey Program


It is planning to conduct a pilot survey for the purpose of selection of optimal
parameters of vibration source. The key criterion of source condition optimality
is preservation of a maximum frequency spectrum and maintenance of the set
record time of 6 s.
Pilot survey line layout will be agreed with companyman in the field.
The following tests shall be performed:


For VIBRO
 
●Selection of excitation frequency boundary
 
●Selection of excitation duration
 
●Selection of number of accumulations
 
●Selection of vibroseis source layout at surveyor' station



 
A detailed pilot survey program will be prepared and approved by companyman in
the field. Pilot surveys the Company will request after completion of the works
will be paid up in accordance with Item d) «Rate of Pilot Survey for Selection
of Survey Parameters», Clause 2 «Payment of Field Works», Appendix 4
«Remuneration».
 


4.             Survey program


The survey shall be performed for selection of optimal parameters of vibration
source. The main criterion of optimality of vibration conditions will be
maintaining of maximal frequency spectrum with providing of fixed record size of
6 sec.
The location of survey profile shall be agreed with the representative of
the  Company at the site.
The following surveys are going to be performed:


For VIBRO
 
 ● Selection of frequency limit radiation
 
 ● Selection of lengths of radiation
 
 ● Selection of accumulation numbers
 
 ● Selection of vibrator array geometry at the stake



 
The more detailed survey program will be completed and agreed with the
representative of the Company at the site. The survey that will be required by
the Company after the beginning of works shall be paid according to subclause d)
“rate for survey on selection of its parameters and Article 2 “Payment for
fieldworks, Attachment 4 Compensation.


5.             Seismic energy injection


Seismic energy injection shall be carried out with a vibrosource.
A group of vibration devises  (total 5 pcs; 4+1 stand by) shalll be used as a
excitation source



Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz






Excitation parameters


Parameter
Specification
Type of source
vibration group KZ-28 or analogous
Parameters of vibration group
4 vibrators in line
Vibrator pike intensification
60000 pounds
Distance between vibrators
(is going to be specified)
Shift distance between swoops
*Shall be specified
Length of swoop
10 sec. (shall be specified)
Number of swoops
4 (shall be specified)
Type of swoop
Linear
Frequency of swoop
10-90 Hz (shall be specified)
Conicity of swoop
300 msec, cosinusiodal form (shall be specified at the site)

 
Specification of sources:
 
●  
Typ                                                                                        KZ-28 or
analogous

●  
Vehicle                                                                           
       buggy 4x4

●  
Maximal ground
load                                                           60,000 pounds.

●  
Bed plate
square                                                                   2,729
m2

●  
Winter variant vibrators

●  
Electronics of
vibrators                                                       Pelton Advance
II, version 6 c.

 
System VGPS – Pelton, receivers and antennas DGPS shall be installed on each
vibrator. To increase accuracy of determination of coordinates, basic station
DGPS shall be used.
 
Minimum required number of vibrators
 


Minimum number of operating vibrators within each profile shall be 4+1 (four and
one in reserve)
 
Operating distance
 


Safety distance from different operation objects like pipe-line, water well,
construction, etc. shall be one in accordance with local legislation and
requirements. Should there are no any instructions the following shall be taken
as guidelines. The distance refers to the closest “foot” of vibrator in respect
of different objects:
 
●  
Concrete, brick constructions, buildings ,
walls                                                                                 25m

●  
Insubstantial buildings, divine service places, hospitals,
cemeteries                                                  50m

●  
Water wells (depending on
construction)                                                                                                50-75
m

● 
Bridges and
shads                                                                                                                                     
  25 m

●  
Water
pipeline                                                                                                                                              
50 m

●  
Oil pipe-line and
gas-line                                                                                                                            
50 m

●  
Oil and gas
wells                                                                                                                                          
50 m

 
Safety


All personnel involved in production process, maintenance and correction of
hydraulic installations of high pressure shall be instructed before seismic
survey. Work closes shall be put on when working close to the vibrators.
Particularly attention shall be paid to the safety work procedures when crossing
or working with vibrators on the ways and big roads.  .


6.             Registration of 3D data
 
6.1           General
 
Data will be registered according to parameters provided by the Company in
tender documents and specified in the following table:
 


Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



In the absence thereof other parameters from the Company the record of seismic
data shall be performed as per the following general parameters:
 
Registering system
24-bit telemetric  seismograph
 
Time break
Put in auxiliary channel
 
Pilot swoop signal
Put in auxiliary channel
 
Filter swoop signal (wireline)
Put in auxiliary channel
 
HF-filter
Switched off
 
LF-filter
0,8 of Nyquist rate
 
Rejection filter
Switched off
 
Discretization interval
2 ms
 
Useful record length
6 s
 
Number of geophones in groups
12
 
Registration polarity
SEG
 
Excitation source
Vibration
Record medium
magnetic cartridge 3490E, hard disc, DVD is as agreed upon with the Company



The registration system, cables and geophones taken by the Technical audit of
the Company shall be kept within specifications of manufacturers for all period
of works.


6.2           Rules of data recording
 
6.2.1       Polarity of register system
 
Polarity of the system is installed in accordance with SEG standards:
(а) positive signal at the impute of amplifier produces a positive burst that
recorded on the magnet bands and bursts in positive direction on the paper
outputs.
Polarity tests shall be performed before operation (when testing of equipment
before works) and when using in works new or repaired equipment.
 
6.2.2       Unacceptable conditions of data registering
 


Seismic (registering) channel is considered to be inappropriate for
registration, if:
●  
apparatus channel failed tests ;

●  
sensitivity or impedance of geophones group deviates more than 5% from average
number:

●  
one or more geophones in group was installed incorrectly;

●  
noise level is 6 dB higher than noted on the adjacent traces ;

●  
positioning parameters are not complied with requirements;

●  
cross feed is noticed;

●  
dielectric resistance of geophones is less than 1.0 Mom.

The work for registration of data shall not be performed on the following day or
on a new profile, if:
●  
Settings of seismograph are nor correct

●  
Three or more seismic channels are not working or each auxiliary channel is not
working;

●  
Chamber is not in working conditions;

●  
There is no field time outbreak;

●  
There are zero channels, other than cases when zero channels are resulted from
impossibility to install the channels due to natural barriers;

●
Inappropriate noise of level on the profile (noise level shall be agreed with
the representative of the Company at the site after testing).

registration of data shall be stopped;
Settings of seismograph are not correct
●  
Two adjacent channels are not working;

●  
Two or more channels for each 80 are not working;

● 
The last record had no time break;

●  
Chamber is in not working conditions at the moment of registration of the last
two records;

●  
Inappropriate noise level on the profile.

 


Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



If any channels break out in the process of registering, the work may be
continued if in an active arrangement the number of defect channels do not
exceed 1 for 80 active channels. However, such defect channels should be
disposed at the earliest opportunity.
The representative of the Company should appreciate the signal-noise relation at
the site and may decrease requirements.


6.2.3       Defective routs.
A rout is considered to be defective at one of the following conditions:
 
1.  
incorrect polarity;

2.  
dead route, pulsatile or its RMS differs from average value;

3.  
appropriate apparatus channel is not complied with specification;

4.  
noise level is 6 dB higher than noted on the adjacent traces;

5.  
positioning parameters are not complied with requirements;

6.  
cross feed is noticed;

7.  
There is steady component of signal on the route (as a result of leakage);



6.2.4        Defective seismic records


The shot point is considered to be defective and shall not be paid at one of the
following conditions:
1.  
More than 1 of each 80 routes are defected and rejected;

2.  
Three or more adjacent routs are rejected, other than a permission from the
representative of the Company is obtained;

3.  
Data were registered with inappropriate parameters of source or register or
inappropriate scripts and there is no possibility to make corrections;

4.  
Data are not read from a magnet band;

5.  
Record length is smaller than nominal value;

6.  
There are errors of synchronization and absence of information about  time
break;

7.  
Exciting group geometry is not complied with  positioning clearance;

8.  
Noise level exceeded agreed one by more than 25%. The representative of the
Company may decrease that requirement.

 
In the case of sudden changes of seismic conditions both depth (zone of
fracture, dipping boundaries, screens as salt domes, etc) and surface (mobility
of weathering zone), which lead to change of seismic field intensively, such
cases are not considered to be defective, if registered as per complying with
project technical requirements, and exciting parameters and registration
complied with Agreement and work order of the representative of the Company.
Such physical observations worked out in accordance with project requirements
may be picked off at the cost of the Company (at the discretion of the
representative of the Company), if obtained results do not satisfy stated
geological tasks. Decision on pick-off shall be taken with such degree of
cooperativeness to exclude resetting of detector lines required for
registration; otherwise the Contractor may refuse from pick-off.
Should the representative of the Company take decision of pick-off one or
several SP and quality appears to be the same as defective and deemed to be
resulted from seismic conditions, the Company shall pay for both defective and
picked-off SP. The representative of the Company may not require taking in
processing SPs, which were rejected on whatsoever reasons and shall not be paid
by the Company.


6.2.5.       Cables and seismic sensors


Before acceptance in party (input control) all equipment shall be checked for
guarantee of compliance with all specifications of manufacturer.


6.2.6.      Location of geophone group


The location of seismic receivers (sensors) shall be close to theoretical
position as possible.
When deviation of up to one (1) meter vertically or up to ten meters
horizontally it is necessary to make comments in the operator report.
When deviation of more than one (1) meter vertically and more than ten (10)
meters horizontally one should repeat survey.
The seismic receivers shall be installed in such a way that to obtain a tight
connection with the ground in vertical position.
Based on the type of seismic receivers that used in the survey, the
representative of the Company shall provide maximal acceptable difference of
level between two seismic receivers in the group. In any case, to avoid a
suppression of high-frequency component of reflected waves, the difference in
level between geophones should not exceed 1/5 of dominant wavelength of the most
high-frequency reflection at the object section level. To comply with such
requirement the group base may be decreased up to dotted grouping.


6.2.7.      Noises


The station shall be positioned as far as possible from seismic profile to
minimize noise.
Transport of registering team shall move as minimum at 100 meters from
positioning of seismic profile, as possible and it is necessary to turn off
engines when stopping within the territory of active line for lasting period of
time.
Measuring of ambient noise shall be recorded in the beginning of each day and in
the case of its increasing as well as per requirement of the representative of
the Company.
Maximal permissible level of random noises shall not exceed stated level agreed
above. The operators shall notify the representative of the Company about
exceeding of the noise level.
Presence of permanent and inremovable ambient level, for example from power
lines, drilling works, water flows, etc. shall not be a cause of rejecting of
SP, if all other requirements are met. Decision on registration or skip of such
SP shall be taken with permission of the representative of the Company.
 


Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



The Contractor shall take all appropriate measures to decrease of impact of
permanent or short-term ambient noise. Such permanent or short-term noise can be
associated with (for example) moving on railway or motor roads, wind or rain.
Should the representative of the Company does not give its permission for
registration in such conditions, the Company shall be obliged to pay the down
time of the seismic team as per Attachment #4 Compensation.
All cases that caused decreasing of data collection due to noises (roads, pit,
etc.) MUST be recorded in report of operator.
 
6.2.8.      Seismic data records, control records


Each tenth SP or (as appropriate) other interval shall be plotted on a paper.
Each seismic record shall state number of line, number of source position, etc.,
name of operator.
 
6.2.9.      Data carriers


All seismic survey data shall be recorded on new certified magnet bands with
standard length appropriate for the Company brand and manufacturer.
Record shall be performed on cartridge 3490Е in format SEG-D, which shall be
numbered sequentially or on DVD or hard discs as per agreed with the Company.
The Customer shall provide two exemplars of data. i.e. ORIGINAL and COPY. The
Company shall notify the Contractor in advance and in written form concerning
required carriers: cartridges, DVD or hard discs. Additional sets of seismic
data (excluding two agreed) may be performed for additional payment.
When recording, storing and transportation of new, recorded or copied bands one
should take all safety measures.
Any band with recorded seismic data shall contain no more than one profile (i.e.
different profiles may not be recorded on a band). A band label shall state the
Company’s name, description AZIMUT ENERGY SERVICES JSC, name and/or number of
team, area (location) of seismic survey, number of band, date, time, number of
profile, file number, shot point number, quantization increment and record
length.
 
6.2.10.    Allowances for skip of SP and geophone location (GL)


When it is not possible to locate SP and GP on the projected positions that
might be explained by the surface orthographic and technical features
(protective zone, relief features, etc.), the stated observation points shall be
expanded beyond their projected position.
Changing of projected SP and GP shall be performed according to the below stated
principles.
Whenever possible, the gap of SP or GL shall be carried out in direction
perpendicularly appropriate line of location such points, at the distance that
divisible (fold) to the projected interval between SP and GL, accordingly. If
there is no possibility to expand (gap) SP or GL in the above said direction, it
may be performed along the line of location of such points. Gaped stake of
excitation or receive may be shifted in radii no more than 10
meters.    Adjusted positions of SP and GL shall be agreed with the
representative of the Company.
When there is no possibility to gap SP or GL within a contour limited by the
crossed lines of exciting and receiving, such gap of SP and GL shall be skipped.
Allowable decrease of actual fold of the system of observations from its rated
(projected) value associated with the skip of SP and GL shall not exceed 10%.
 




Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



In the case of much more decreasing of fold one should perform additional
special sub-shots, i.e. additional (compensatory) SP or GL shall be arranged.
Position changes of such SP and GL shall be also agreed with the representative
of the Company. If such SP or GL may not be positioned, the seismic data shall
be taken as per actual gained fold.
 
6.3          Testing of equipment


Testing of equipment shall be performed according to the manufactures
specification and appropriate industry standards.


6.3.1       Tests of registering system, geophone section and telemetric cables.


In accordance with recommendations of manufacturer.
Record of results of monthly and commissioning tests shall be performed on
separate carriers, and daily tests shall be recorded on the factory carriers.


7
Near-surface works

7.1          Near-surface works shall be performed by direct MSK method
 
Observation of MSK shall be performed in the wells, whose depth is to be agreed
with the Company (approx. 40 m). Number of MSK points shall be approx. 40 wells
(as per agreed with the Company).
Drilling of wells for MSK shall be performed with drilling rig URB2A-2
(УРБ2А-2). Exciting shall be implemented by using the dropped weight device, and
registration of singe-channel probe shall be performed in a well with using of
special seismic single-channel probe with holding-down device (geophone SM-4 or
analogous), with increment agreed with the Company (1-2 m) along the well shaft.


A geologist shall register the change of lithology and depths of appropriate
differences when drilling the MSK wells.


7.2           Processing of MSK


Processing and separation (selection) of MSK data shall be performed by
qualified personnel.
 
The program of processing allows PC processing of the well seismic observations
and has the following possibilities:
 
●  
Input and automatic/manual swooping of the first inputs on seismograms of MSK;

●  
Adjusting of hodograph with input of corrections;

●  
Strata speed calculation with statistical error (interactive procession mode);

●  
Modeling of NSS (LVL) along the profile with account of relief and MSK data;

●  
Statics determination for each SP and GL;

●  
Forming of resultative SPS files,

●  
Logging of processed information in a single database of field party.



Materials transferred to the Company:
● 
Field MSK data on CD (of hard disk) in format SEG-Y and on paper;

●  
Reprint of models of MSK probes with calculated speeds and statistical
corrections;

●  
MSK location map.

●  
Reports of MSK operator with description of rocks in section of the well in
format  MsExcel (.xls)

●  
Static corrections in SPS format.



8.             FIELD PROCESSING OF MATERIALS AND FIELD MATERIAL QUALITY CONTROL


8.1           Field processing
 
Field office shall be arranged in the base camp for providing of quality and
processing of field data within whole period of data collection. Processing of
daily obtained data shall be finished before the following work day of
registering team. Quality control of obtained data shall be performed using
systems SGI Indigo2 IMPACT 1000 or analogous and software PRIME or analogous.
 


Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



Standard graph-on-site-processing 3D includes the following operations:


●  
Transformation in inner format;

●  
Geometry input;

●  
Geometry control;

●  
Edition of defect routs;

●  
Amplitude recovery;

●  
Input of statistical corrections;

●  
Deconvolution;

●  
Band-pass filtering;

●  
Summing (on 1-2 central lines of each band);

●  
Velocity analysis through  2 km;

●  
Summing (on the first of central line of each band);

●  
Corrective filtering;

●  
Input of stacked data on paper. Input of KK data shall be agreed with the
Company in advance.

 
Changing of graph of processing shall be confirmed by the representative of the
Company in written form.
 
Additional processing procedures
(may be performed at will of the Company and paid additionally)


●  
FK-filtering on raw data;

●  
Spectral balancing on raw data;

●  
Obtaining of additional in-line and cross - line sections (by sub-summing of
routs from the next band);

●  
FK-filtering on stacked record;

●  
Spectral balancing on stacked record;

●  
Input of cross-line;

●  
Additional input of stacked data on paper (all time scales are limited by 24”);

  
Producing of additional copies of seismic data (more than 2) on cartridges
3490Е, DVD or hard discs.

Rates for additional procedures of processing and copying are given in
Attachment #5 Compensation.


Resultative materials provided to the Company (2 exemplars)
●  
Sections from the field SP (a copy) and in electronic format;

●  
SPS files on CD.

 
Array geometry, topographical data (relief, coordinates) shall be transferred in
SPS files.


8.2           Field material quality control


 
Topographical material quality control .

  ●
 
Checking for doubling spots and skips in the data files. The skips shall be
explained, and doubling spots shall be absent before transferring data;

  ●
 
Checking for correctness of data headings and record layout;



 
MOGT material quality control.

  ●
 
Analysis of testing of registering devises and positioning;

  ●
 
Geometry control;

 ●
 
SPS files quality control;

 ●
 
Control of observance of rotation graph for testing;

 ●
 
QE of seismograms for noise, reverse polarity, zero and incorrect routs;

 ●
 
Edition.

To control quality and organize works, data shall be processed on SP per a graph
agreed and approved by the Company.
Data may be transferred though Internet.
 
 
Quality control system software:

 
 
Packets for quality control and processing of obtained materials, PRIME

 


Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



Multifunctional database DATASEIS (for control of topographical data, SPS, КК
LVL files, sp1 files, UKOOA, shooting progress per program), MESA Core 8.0.
 
Topographical and seismic field data shall be transferred to the field base
DATASEIS, where they will be systematized, recharged and kept.
 
A qualified independent geophysist-supervisor shall permanently be at the site
and responsible for seismic works quality. His/her responsible is:
 
  ●
 
manage preparation of the field equipment for the Technical Audit of the
Company;

  ●
 
develop and implement instruction for collection and processing of seismic data
as per the Agreement requirements;

  ●
 
provide compliance with the Agreement requirements for whole period of
collection and processing of field data;

  ●
 
accept field materials from the Technical Manager of seismic party;

  ●
 
cooperate with the Company’s Quality Control Supervisor at the site and take
decisions;

  ●
 
prepare materials for transferring and delivery of data at the stated by the
Company addressee

 
9              Storage and delivery of data
 
Daily reports on production and HSE signed by the manager of seismic party and
the Representative of the Company shall be transferred at the stated by the
Company address by fax or e-mail.
The list of transferred documents shall be agreed with the Company.


Before transferring, all field materials shall be checked by the KK supervisor
and all transferred units shall have labels agreed with the Company.
Before transferring, all materials shall be provided to the representative of
the Company for checking and signing of Packaged List.


Field materials shall be delivered to the stated office of the Company (copies
and originals shall be transferred separately).


The packages shall be accompanied by the Package lists, which shall be signed
when receipt by the representative of the Company and sent back to seismic
party.


Data storage procedures are the following:
 
●      Field materials shall be recorded on 2 carriers (cartridge 3490Е and hard
disc);
 
●      Checking of records on carriers by reprinting of file list;
 
●      Delivery of originals and field materials though separate routs;
 
●      Storage of field material copies in field office before confirmation
their receiving and reading by the Company.


 
10.           Field camp


To support the field works the Contractor shall arrange a field camp, including
issues of accommodation of personnel (according to appropriate natural
conditions), storage of fuel, water supply, recycling of wastes, nutrition,
communication and energy supply.  .


On the territory of its field camp the Contractor shall provide conditions for
work and living of the representative of the Company, including providing of
transport (motor car 4x4), means of communication and nutrition.


10.1.        Arrangement of base camp


The base camp shall be located in such a way to provide health and hygiene with
minimal impact on environment. Position of wagon raw shall be taken with account
of prevailing winds with safety distance between them. The wagons shall have
stairs with rest on the ground and rails.


Nutrition is planned to be three time a day. The canteens in base and fly camps
shall be complied with all sanitary requirements.
 


Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



Personal hygiene of staff.
  ●
The toilets shall be arranged in the base and field camp;

  ●
The wagons-showers shall be arranged in both base and fly camps;

  ●
A laundry shall be arranged in the base camp;

  ●
 Periodical change of linen shall be arranged both in base and fly camps.



Control for compliance with hygienic norms in all facilities of both camps shall
be in competence of the HSE advisor.


Any activity of seismic party and documentation for HSE shall be available for
the representative of the Company within whole period of works.


10.2.        Camp power supply


Power supply of the camp shall be performed with diesel-generators (11 and 200
kW), which shall be installed at a distance not less than 50 meters from a
nearest wagon. If there is possibility to connect the camp to the current power
line, all required norms and safety precautions shall be also observed.
All wagons shall be earthed in two points; check of earthling shall be performed
periodically. External elimination of the camp shall be arranged.


Checking of electric lines and quality of earthling shall be performed right
after installation of wagons in the base and fly camps and their connection to
the electric line Electrical Testing KIT. The results of checking shall be
documented.


10.3.        Fuel supply


The Contractor shall bear responsibility for supply of required POL within the
period of works.


10.4.       Water supply of the base camp; measures for recycling of water


Water supply of the base camp shall be performed from the sources defined as per
results of scouting. The water samples preliminary shall be delivered to
laboratory for analysis. Water samples for periodical analysis shall be taken
from so-called receipt places: water truck tank, kitchen tanks, potable water
tanks, etc.


Recycling of potable water shall be performed with multilayer filter that
provides complete refining from microorganisms (including hepatitis).


10.5.        Repair shop


Repair shop shall be in party for repair of seismic equipment. It shall be
provided with special equipment for effective and safety work.


10.6.
Means of communication



Communication between office and profile shall be performed through VHF radio.
Each field team shall have either hand-held or car-installed radio for
connection with base or the field supervisor. Radio operator shall be in office
for control of communication and keeping of log of transport movement and
localization of field parties (so-called system of the base movement). The radio
operator shall work around the clock.
Beside radio party shall be provided with Internet.


10.7.        Wagons


All wagons are equipped with:


●  European standard power line
●  Two spots earthling
●  Fire detectors
●  Appropriate fire distinguisher
●  Electric radiators
 


Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



 
●  Conditioners
●  External illuminations
●  Safety stairs and rails
●  HSE instructions
 
The wagons for the representatives of the Company (except above said) shall be
equipped with lavatories with cold and hot water, office and living furniture.


Kitchen, laundries and toilets shall be equipped as per sanitary requirements. A
doctor of seismic party shall constantly inspect these facilities and all living
and production facilities with putting down the results in the Inspection Log.


A club equipped with satellite TV, video, table games and library of periodicals
shall be arranged on the base of party.


10.8.        Transport


All vehicles shall be complied with the local requirements. A transport control
system shall be implemented in party. Each movement of party’s transport shall
be registered. The HSE advisor and chief mechanic shall check all drivers before
their hiring. Their drive licenses shall also be checked. Obligatory medical
control of drivers shall be performed every day before their drive to the
profile. Intensive driving training shall be arranged for certain category of
drivers before beginning of operations. All vehicles shall have daily trip
ticket that shall be noted by the driver. All vehicles shall be equipped with
the safety belts.


10.9.
HSE measures



The Contractor shall observe the requirements of HSE and internationally
recognized standards when rendering geophysical services.


For this purpose one shall arrange regular visits and control of field works by
the management of the Contractor that shall take all reasonable measures on
matters of HSE (Health, Safety, and Environment).


All urgent measures shall be taken to avoid incorrect operations, failures,
accidents and incidents.


The Contractor shall meet the HSE requirements in accordance with requirements
of IAGC, local regulations and requirements of the Company in the process of its
activities. HSE Plan and HSE Kit shall be available before beginning of
operations and all hazard moments (items) shall be identified. HSE Plan shall be
adjusted every day, including all upstart hazards, their prevention and
migration.


10.10.      Medical provision and first-aid-equipment


The Contractor shall provide all required medical-evacuation services in
accordance with international standards.


Health measures include:


 
●
Medical examination of personnel before departure to the field works;

 
●
Arrangement of first-aid office in the base camp;

 
●
Permanent presence of qualified doctor in the base camp;

 
●
Arrangement of the first-aid offices in the fly camps (if there well be a
decision on fly camps);

 
●
First-aid training of personnel;

 
●
Keeping of emergency service in the base camp in commission for its departure in
any time;

 
●
Participation of medical personnel in cross-checks of all departments of the
seismic party;

 
●
Necessary medicaments set.



10.11.      Fire safety


Fire safety measures include:


●
Development of Fire fighting Plans in the base camp and on the profile;

●
Arrangement and training of fire crew that consists of seismic party’s
personnel;




Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz






●
Installation of fire-fighting shield in the base camp, next to the
diesel-generators, at the fuel station, on helipad, places of parking and repair
of transport. The fire-fighting shields shall have fire distinguishers, spades,
gaffs, boxes with sand;

●
Arrangement of fire distinguishers in all wagons and vehicles.  Periodical
control and renew of fire distinguisher with labeling of last and following
checks on their label plates;

●
Maintenance of mobile tank with technical water and pump in the base camp in
instant readiness;

●
Arrangement of plates “No Smocking” and “Fire Hazard” in appropriate places;

●
Fire safety briefing of personnel training for use of fire distinguishers and
emergency fire blankets (kitchen personnel);

●
Incorporation of fire prevention matters in daily briefing in all departments.



10.12.      Environment protection measures (waste utilization)


Environment protection measures include:


●             Preliminary Ecological Audit of the site;
●
Development and implementation of Environment Protection Plan for forthcoming
seismic works;

●             Implementation of waste disposal (utilization) system;
●
Ecological monitoring: there shall be a qualified ecologist attend at the site
to control complying with Environment protection requirements and performing of
Environment protection measures stated in Environmental impact Assessment and
Environment protection Plan;

●
Control for prevention of POL leakage at the parking, repair of vehicles and on
the profile. Control for collection of waste oils and their delivery to
disposal;

●             Control for recultivation of MSK wells;
●             Control for cleanness at all types of profile works;
●             Control for recultivation of palaces of the base and fly camps
when their disposition;
Release of liquid wastes shall be performed with containers. Untreated wastes
shall be utilized with decontamination system. Leftovers and package shall not
be laid beyond containers, so that they attract wild animals and far from being
esthetic. In addition, some packages are not decomposed. POL wastes shall be
disposed in appropriate manner.
Drain devises shall be positioned in such a way to locate:
●
in adsorbent ground;

●
downhill and off the camp;

● downstream from the camp’s water source and above the level of water in
nearest reservoirs.


Waste utilization


Waste utilization shall be performed according to Environmental impact
Assessment Project.


10.13.      Disposal of field camp


Disposal of field camp shall be performed according to developed Environment
Protection Plan. Equal requirements shall be imposed for disposal of both base
and fly camps. All waste water pits shall be filled by ground at the depth not
less than 1 m from surface.
The places for trash burning and disposal of organic wastes shall be stated in
the report with notification of coordinates in system WGS 84.
All remaining trash shall be disposed in accordance with work instructions and
Waste disposal table.
The places of soil damage (deep tracks, MSK wells) shall be filled and leveled.
All trash along the seismic profiles shall be collected and disposed as per
Environmental impact Assessment Project.
On completing of works all soils shall be returned in accordance with
requirement of the Agreement.
 
11            Periodical change of party’s staff


The Contractor shall bear whole responsibility for all aspects of change the
personnel of party. Rest period within a day may not be less than 10 hours for
personnel of the Contractor.



Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz






12            Reports
The reports shall be provided in due time and in written form and shall have
data that might be useful in determination of performance details. Moreover, all
reports shall be legal documents and their transfer beyond field party shall be
carried out via e-mail or fax at the addresses stated by the Company.
Verbal reports shall be performed for the representative of the Company in
party. The Contractor’s Supervisor, Manager of party or his deputy shall answer
the questions of the representative of the Company.


12.1.        Daily Reports
Daily reports shall be completed by the HSE and Quality Control Supervisor based
on reports of managers of departments after finishing of works in the end of
every day.
The content and form of such report shall be in line with model taken by the
Company. This report shall be agreed and signed every day by the representative
of the Company and after agreeing it shall be a base for the Contractor to make
out invoices and performed work certificate.


12.3         Field Seismic Reports
Original and a copy of all reports of the seismic station operator and
topographic survey shall be provided by the Contractor. Completed set of
originals of the operator’s report shall accompany all forwarded data, and the
copies of reports shall be sent with copies of field bands.


12.3         Report on completion of the Project
The Contractor shall make an exemplar of such report in Russian that shall
contain all appropriate information concerting the project along with the
comments of the Manager of party. Final report shall be provided to the Company
within 60 days from the date of acceptance.


12.4         Meeting reports
The Contractor shall hand over to the Company’s supervisor the written protocols
of all meetings and detailed reports from all meetings concerning HSE.


12.5         Incidents and accidents reports
The Contractor shall maintain accounts of all incidents and accidents, detailing
events and circumstances as well as any activities (and operativeness) reported
to the representative of the Company. In addition, the Contractor shall perform
the written reports within 72 hours and deliver them to the Company’s office.


12.6         Environmental intervention reports
The Contractor shall maintain accounts of all cases and incidents of
environmental intervention, detailing events and circumstances as well as any
activities, which shall be reported to the Company’s supervisor.


 
On behalf of
Geo Seismic Service LLP
stamp
 
_______________________________
 
 
 
 
On behalf of
Emir-Oil LLP
stamp
 
__________________________________
Name: Kalimukhanova Z.
Position:  Director
Name: T.K. Tolmakov.
Position: General Director










Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz




Attachment # 3
to 3D seismic survey Agreement between
Geo Seismic Service LLP
and Emir-Oil LLP


STAFF LIST


  ______________ offers the following staff of the field seismic party to
perform 3D seismic survey on the Agreement territory of Emir-Oil LLP.


Field party personnel for MOGT 3D
Position
Number of personnel
 
3D vibrators
Administrative personnel
 Manager of party
1
 Chief engineer
1
 Quality Control Supervisor
1
 HSE Supervisor
1
 Doctor
2
Ecologist
1
Permittmen
1
 Total
8
Key staff
Camp manager
1
Sup leis engineer
1
Chief mechanic
1
Transport mechanic
1
Camp mechanic
1
Welder
1
Electrician
1
Elecrto-and-diesel mechanic
3
Cook
3
Cook’s assistant
3
Accountant
1
Dispatcher-radio operator
2
Dispatcher – POL refueler-stockkeeper
1
Cables-telephones technicians
5
Security of profile and camp
2
Laundress-charwoman
3
Camp workers
1
Backer
1
Turner
1
PARTY KEY STAFF, TOTAL
34
Technologic personnel
Seismic team
 Senior operator
1
 Operator
2
 Electronics engineer
1
 GML chief
1
 Linecheker
6
 Lineboss (profile manager)
1
 Foreman of collection/arrangement team
2
 Seismic team workers
25
 Reelmen (workers)
6
 Driver-dieselman of seismic station
1
 Reeltransport driver
6
 Linecheker transport driver
6

 
 


Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



 
 
Pusher
1
Seismic team, total
59
Vibrator team
Hydraulic engineer
1
Operator of vibrator
5
PARM driver (turner)
1
 Total
7
MSK drilling team
Drill operator
1
Assistant of drill operator
2
Water carrier driver
1
 Total
4
Topography team
 Senior topographer
processor
1
1
 Topographer
4
 Topography team workers
4
 Topography vehicle driver
5
 Topography team, total
15
Field office
 Geophysicis-processor KK
2
 Geophysicis-processor LVL, MCK
1
3D scheduler
1
 Field office, total
4
 TECHNOLOGIC PERSONNEL, TOTAL
 
Attendance crew
 Motor-car driver
3
 Shift team car driver
6
 Profile dinner car driver
1
 Potable water truck driver
1
 Technological  water truck driver
1
 Emergency car driver-medical aid man
2
 Economic car driver
1
 Petrol tanker driver
2
 Cessepolage truck driver
1
 Security car driver
1
 Attendance crew, total
19
MSK team
 Operator
1
 LVL/SRV team workers
1
 LVL/SRV station car driver
1
 Dropped weight driver
1
 MSK team, total
4
 Field party staff, total
154

 


 
On behalf of
Geo Seismic Service LLP
stamp
 
_______________________________
 
 
On behalf of
Emir-Oil LLP
stamp
 
__________________________________
Name: Kalimukhanova Z.
Position:  Director
Name: T.K. Tolmakov.
Position: General Director

 
 
 





Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



 
 
Attachment # 4
to 3D seismic survey Agreement between
Geo Seismic Service LLP
and Emir-Oil LLP




Equipment list


All equipment offered for operation when performing of 3D seismic survey on the
Agreement territory of Emir-Oil LLP is in good operational condition.


1. Field seismic party equipment


MOGT 3D field seismic party equipment
Description
Number
Field party key content
Wagons
3D Vibrators
Main office
1
Dispatcher office
1
Wagons for the Customer’s Supervisor (office, accommodation)
1
Wagon for Supervisors of AES JSC for two work places
1
Kitchen
2
Dining room for 35 seats
2
Storehouse
1
warehouse
1
Refrigerator
1
Bath house for 12 persons (or shower)
2
Laundry
1
Wood toilets
3
Topography wagon
1
Field office
1
Geophysical maintenance shop
3
Mechanical shop
1
Medical post
1
 Club for 20 sets (antenna, TV, video, chess, checks, domino)
1
Living wagons
30
Propane storehouse
1
Oxygen storehouse
1
Total
57
Auxiliary transport
Motor cars, including for customer УАЗ-469, НИВА (UAZ-469, NIVA)
3
Emergency car УАЗ-452, ГАЗ-66 (UAZ-452, GAZ-66)
2
Shift car УРАЛ-4320 (URAL-4320)
6
Economic (business) car  УРАЛ-4320 (URAL-4320) or ГАЗ-66 (GAZ-66)
1
Petrol tanker УРАЛ-4320, ЗИЛ-130 (URAL-4320, ZIL-130)
2
Potable water truck УРАЛ-4320, ЗИЛ-131 (URAL-4320, ZIL-130)
1
Technical water truck  УРАЛ-4320 (URAL-4320)
1
Cessepolage truck ГАЗ-53, ЗИЛ-131 (GAZ-53, ZIL-131)
1
Dinner transportation car
1
Profile security car
1
Transport, total
19
 Power plant ДЭС/DES 100 kW
2
Power plant ДЭС/DES 200 kW
1
Tanks for different purposes
Potable water tank 5 m3
2
Technical water tank 5 м3
2
POL tank  10 м3
2
Lubricant tank  0,2 м3
10
Tanks, total
16
Welder aggregate
1







Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



 
 
Septic
1
Plastic tubes (kit)
1
Registering equipment/O
Work station 24-bit for3200 channels.  I/O
1
 Diesel-generator 15 kW
1
Surface equipment
Surface equipment for 3200 channels
3200
Chargers
2
Geophones
Geophone sections SM-4/24  12 pcs. for channel or analogous
3300
Testing equipment
Handheld terminal of checking/setting of LT profile
1
Geophone section tester
1
Topographical equipment
Receivers GPS  Leica SR530
4
Base station  GPS  Leica SR530
1
Controllers
5
Radiomodem
5
Portable GPS receivers Garmin12,
3
Sowtware
1
Database packet
1
PC Pentium
2
Printer HP LaserJet 6P
1
Plotter HP DesignJet 500A0+
1
MSK equipment
Registrator SGD-Sel or GEODE
1
Software packet for collection and processing of MSK data
1
PC Pentium MMX
1
Field party transport
Seismic team
Car for seismic team ЗИЛ-131 (ZIL-131)
1
Linechecker car Урал 4320 (URAL 4320) or Садко (Sadko)
6
Reeltruck Урал 4320 (URAL 4320)
0
Seismic team, total
14
Topographical team
Topographical car ГАЗ-66 (Газ-71) (GAZ-66; 71)
5
Topographic team, total
5
MSK drilling team
Drill rig УРБ2А2 (URB2A2)
1
Water truck
1
MSK drilling team, total
2
Vibrator team
Vibrators HEMI--50
5
PARM
1
Vibrator team, total
6
MSK team
LVL/MSK stations ЗИЛ-131 (ZIL-131)
1
Dropped weight
1
MSK TEAM, TOTAL
2
Party transport, total:
29
Party transport, total:
48
Connection
Satellite communication server and antenna
1
Radio FM, mobile Motorola GM-300
27
radio FM mobile Motorola GP-300
11
Hands free-kit in base camp
1
Office equipment of field party administrative office
Office equipment are installed for providing of normal work of administrative
personnel and shall include:
PC Pentium Desktop
4








Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz



 
Printer HP LaserJet
1
Copying devise
1
Fax and other
1
Office equipment of the Customer
Office equipment is installed at will of the Customer and shall include:
PC Pentium
1
Printer HP LaserJet
1

 
 
 
2. Field office equipment


Description
Number
Type
Work station
1
SGI  Indigo2 IMPACT 1000 or analogous
PRIME (or analog) – software
CPUs
1
4,3 GHz
RAM
1
8.0 Gb
Disk drive
1
146 Gb
Magnet band drive
2
M2488Cartridge Tape Drive or analogous
Exabyte
1
Eliant 8500
Плоттер
1
HP DesignJet 350C
Принтер
1
HP DeskJet 1600 C
UPS
1
TRIPP LITE 2000



PC  Pentium IV  for 3D plsnning
OS
Windows 2000
CPU
Pentium IV 1.7 GHz
RAM
256 Mb
HDD
40 Gb
   
PC  Pentium IV  for MSK processing
OS
Windows 2000
CPU
Pentium IV 1.7 GHz
RAM
256 Mb
HDD
40 Gb



 


 
On behalf of
Geo Seismic Service LLP
stamp
 
_______________________________
 
 
On behalf of
Emir-Oil LLP
stamp
 
__________________________________
Name: Kalimukhanova Z.
Position:  Director
Name: T.K. Tolmakov.
Position: General Director

 





Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
Agreement
3D seismic exploration on the structures Begesh, Adai, North Aidai, West Aksaz




Attachment # 5
to 3D seismic survey Agreement between
  ______________
and Emir-Oil LLP






Total cost for the work under the present agreement shall be 570 000 000 tenge
($3,800,000 USD).  In lieu of payment in tenge and at the sole election of Emir
Oil, LLP, payment in full of the present agreement may be made by delivering
restricted common shares of BMB Munai, Inc. at the agreed value of the  higher
of: (i)  the average closing price  of BMB Munai, Inc. common shares over the
five days prior to final acceptance of the 3D seismic work by Emir Oil, LLP or
(ii)  $2.00 per share, the maximum number of shares which may be delivered as
payment in full shall not exceed 1,900,000 restricted common shares. Geo Seismic
Service LLP, and/or its assignee(s) if any, agrees to provide all necessary
certifications to represent that the shares are exempt from U.S. registration
under Regulation S, that the shares are being acquired for investment and that
Geo Seismic Service is not an entity eligible to receive shares under an S-8
registration statement and such other representations as may be required by
legal counsel for BMB Munai, Inc.
 
On behalf of
Geo Seismic Service LLP
stamp
 
_______________________________
 
 
On behalf of
Emir-Oil LLP
stamp
 
__________________________________
Name: Kalimukhanova Z.
Position:  Director
Name: T.K. Tolmakov.
Position: General Director



 







Contractor: ______________________________________
Company: “Emir-Oil” LLP



 
 

--------------------------------------------------------------------------------

 
